DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20, filed 2/10/2020, are pending and are currently being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2010 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because some of the drawings appear to be copies of pictures or computer images that are very dark and unclear making it difficult to see the details of the invention and the reference numerals.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "the absence" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the center” in line 3 and “the axis or rotation in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the absence" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5-6, 11-12, and 14-18 are rejected as they depend from a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Reilly US Pat. No. 1,527,006.
O’Reilly teaches:
In Reference to Claim 1
A toy vehicle playset (toy playset for vehicle 8, Fig. 1-3), comprising: 
a stunt loop apparatus (central loop portion) having a support (5/12/19 forms a support potion), a partial loop portion coupled to the support (20), and an arcuate portion rotatably coupled to the support (9), the partial loop portion having an opening and the arcuate portion being configured to rotate between an inlet position and an outlet position within the opening (rotatable arcuate portion 9 rotates/pivots between the opening of the loop 20 between inlet (Fig. 1) and outlet positions (Fig. 3 in ghost/dotted lines)); 
wherein rotating the arcuate portion from the inlet position to the outlet position forms a continuous pathway that allows a toy vehicle to sequentially travel along the arcuate portion in the inlet position, the partial loop portion, and the arcuate portion in the outlet position (the toy vehicle runs along a continuous loop pathway formed by the arcuate portion in the first inlet position (Fig. 1/3) onto the looped portion 20 and out along the outlet portion of the rotated arcuate portion (in phantom/dotted lines, Fig. 3).  
In Reference to Claim 2
The toy vehicle playset of claim 1, wherein the partial loop portion includes a switch that triggers the arcuate portion to rotate from the inlet position to the outlet position (spring 24 biased latch 16 extends into the loop and the end of spring 24 is contacted/triggered by a passing vehicle to release latch 16 and pivot the arcuate portion from the inlet position to the outlet position, Fig. 3, page 1 lines 75-104).  
In Reference to Claim 3
The toy vehicle playset of claim 1, wherein the arcuate portion in the outlet position blocks a toy vehicle from entering the stunt loop apparatus and the arcuate portion in the inlet position blocks a toy vehicle from exiting the stunt loop apparatus (Fig. 1/3 shows the arcuate portion in the inlet position blocking the exit as the exit is not aligned with the loop 20, while Fig. 3 shows the outlet position which allows the vehicle to exit the loop while not allowing a vehicle to enter the loop as the arcuate portion 9 pivots away from the feeder track 7 as shown by the dotted lines of Fig. 3).  
In Reference to Claim 4
The toy vehicle playset of claim 1, wherein the arcuate portion is configured to rotate from the inlet position to the outlet position in the absence of a toy vehicle on the arcuate portion (the toy vehicle actuates the movement of the arcuate portion only after traveling over the inlet portion and contacting the spring end 24 of the loop 20 while leaving (absent from) the movable arcuate portion, Fig. 3, page 1 lines 75-104).  
In Reference to Claim 5
The toy vehicle playset of claim 4, wherein the arcuate portion is configured to rotate from the inlet position to the outlet position while a toy vehicle is traveling along the partial loop portion (the traveling vehicle trips the latch 16 via spring switch 24 on the loop portion which rotates the arcuate portion 9 from the inlet position to the dotted outlet position, Fig. 3, page 1 lines 75-104).  
In Reference to Claim 6
The toy vehicle playset of claim 5, wherein the arcuate portion is configured to rotate from the inlet position to the outlet position to receive a toy vehicle that is traveling along the partial loop portion (the traveling vehicle trips the latch 16 via spring switch 24 on the loop portion which rotates the arcuate portion 9 about axle 11 from the inlet position to the dotted outlet position to receive the vehicle and allow it to exit the loop, Fig. 3, page 1 lines 75-104).  
In Reference to Claim 7
The toy vehicle playset of claim 1, wherein the stunt loop apparatus is configured to allow a toy vehicle to travel along the partial loop portion in a direction opposite to the direction the arcuate portion rotates from the inlet position to the outlet position (the vehicle travels from left to right along the loop portion 20 as arcuate portion 9 rotates from right to left, Fig. 3).  
In Reference to Claim 10
A toy vehicle playset (toy playset for vehicle 8, Fig. 1-3), comprising: 
a stunt loop apparatus (central loop portion) having a support (5/12/19 forms a support potion), a partial loop portion coupled to the support (20), and an arcuate portion rotatably coupled to the support (9), wherein the center of the partial loop portion is the axis of rotation of the arcuate portion (rotatable arcuate portion 9 rotates/pivots about axis 11, which is positioned at a horizontal center of the loop between the ends (opening) of the loop 20 between inlet (Fig. 1) and outlet positions (Fig. 3 in ghost/dotted lines)); 
the arcuate portion configured to rotate between an inlet position that allows a toy vehicle to enter the stunt loop apparatus and travel along the partial loop portion and an outlet position that allows a toy vehicle traveling along the partial loop portion to exit the stunt loop apparatus (the toy vehicle runs along a continuous loop pathway formed by the arcuate portion in the first inlet position (Fig. 1/3) onto the looped portion 20 and out along the outlet portion of the rotated arcuate portion (in phantom/dotted lines, Fig. 3).
In Reference to Claim 11
The toy vehicle playset of claim 10, wherein the partial loop portion includes a switch that triggers the arcuate portion to rotate from the inlet position to the outlet position (spring 24 biased latch 16 extends into the loop and the end of spring 24 is contacted/triggered by a passing vehicle to release latch 16 and pivot the arcuate portion from the inlet position to the outlet position, Fig. 3, page 1 lines 75-104).  
In Reference to Claim 12
The toy vehicle playset of claim 10, wherein the arcuate portion in the outlet position blocks a toy vehicle from entering the stunt loop apparatus and the arcuate portion in the inlet position blocks a toy vehicle from exiting the stunt loop apparatus (Fig. 1/3 shows the arcuate portion in the inlet position blocking the exit as the exit is not aligned with the loop 20, while Fig. 3 shows the outlet position which allows the vehicle to exit the loop while not allowing a vehicle to enter the loop as the arcuate portion 9 pivots away from the feeder track 7 as shown by the dotted lines of Fig. 3).  
In Reference to Claim 13
The toy vehicle playset of claim 10, wherein the arcuate portion is configured to rotate from the inlet position to the outlet position in the absence of a toy vehicle on the arcuate portion (the toy vehicle actuates the movement of the arcuate portion only after traveling over the inlet portion and contacting the spring end 24 of the loop 20 while leaving (absent from) the movable arcuate portion, Fig. 3, page 1 lines 75-104).  
In Reference to Claim 14
The toy vehicle playset of claim 13, wherein the arcuate portion is configured to rotate from the inlet position to the outlet position while a toy vehicle is traveling along the partial loop portion  (the traveling vehicle trips the latch 16 via spring switch 24 on the loop portion which rotates the arcuate portion 9 from the inlet position to the dotted outlet position, Fig. 3, page 1 lines 75-104).  
In Reference to Claim 15
The toy vehicle playset of claim 14, wherein the arcuate portion is configured to rotate from the inlet position to the outlet position to receive a toy vehicle that is traveling along the partial loop portion (the traveling vehicle trips the latch 16 via spring switch 24 on the loop portion which rotates the arcuate portion 9 about axle 11 from the inlet position to the dotted outlet position to receive the vehicle and allow it to exit the loop, Fig. 3, page 1 lines 75-104).
In Reference to Claim 16
The toy vehicle playset of claim 10, wherein the stunt loop apparatus is configured to allow a toy vehicle to travel along the partial loop portion in a direction opposite to the direction the arcuate portion rotates from the inlet position to the outlet position (the vehicle travels from left to right along the loop portion 20 as arcuate portion 9 rotates from right to left, Fig. 3).  
Allowable Subject Matter
Claims 19-20 are allowed.
Claims 8-9 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: in addition to the other claim limitations, the specific limitations of a housing for releasably storing one or more toy vehicles, the housing hingedly connected to the stunt loop apparatus such that the stunt loop apparatus pivots between a closed position that blocks the one or more toy vehicles stored in the housing from being released and an open position that allows the one or more toy vehicles stored in the housing to be released is not anticipated by or found obvious by the cited prior art.
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Roeper (3,209,491), Faller (3,600,849), Zaruba (5,299,969), Paukert (6,783,419), Ostendorff (7,794,301, 7,901,266, 9,314,704), Nuttall (2011/0086574).
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711